DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 has been considered.
Drawings
The drawings submitted on 12/31/2019 are acceptable.
Claim Status
	Claims 1-20 are pending, wherein claims 1, 12 and 19 are independent claims.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification describes “assisting organic units B” in paragraph [0028] and then refers to “the etching resistance group B [which] includes inorganic material, such as silicon, silicon nitride, Ti, TiN, Al, aluminum oxide and SiON” in paragraph [0029]. The description is inconsistent, erroneous and confusing. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The groups recited in claim 18 are described in the specification as inorganic groups. Further, the description is not consistent and it is unclear whether these inorganic groups can be an integral part of the polymer.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims employ 
Additional issue includes the following. Claim 18 refers to the organic units in claim 12 and then specifies them to be inorganic groups, rendering the claim inconsistent and confusing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0121390 A1 to Gonsalves.


    PNG
    media_image1.png
    183
    317
    media_image1.png
    Greyscale

This polymer is judged to have all the features of the claimed coating material: the hydroxyl group reads on both the surface grafting unit and the adhesion unit, the adamantyl group reads on the polarity switching unit, the phenyl methacrylate 4-(dimethylsulfonium triflate) reads on the acidic unit and the surfactant as it has a hydrophilic head and a hydrophobic tail, and any of these groups reads on the organic unit. The features of claim 20 are disclosed in Table 3 and in paragraph [0086].

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,411,097 B2 to Yamagishi et al.
	Regarding claim 1, Yamagishi discloses a coating composition comprising a polymer comprising repeating units A, B and C and terminated with the following chain-transfer agent: HS-R1-C(CF3)2-OH, wherein the monomer A is either a (meth)acrylate or a hydroxystyrene functionalized with an acid-labile group such as (m)ethyl adamantyl (col. 7-8), monomer B has a polar, adhesion-promoting group, such as hydroxyl group, e.g., HEMA or hydroxystyrene (col. 8), and monomer C provides solubility in a selected .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,411,097 B2 to Yamagishi et al. with evidentiary support from Jian Li et al., Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 45, 5156-5163 (2007).
Regarding claim 3, the material of claim 1 is anticipated by Yamagishi as explained. While Yamagishi teaches the importance of anchoring the resist to different substrates (col. 2), it fails to teach a thiol group. Nevertheless, as it is well-known in the .

Claims 8-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,411,097 B2 to Yamagishi et al. in view of Lee et al., Proc. of SPIE 6519, Advances in Resist Materials and Processing Technology XXIV, 65191E, 2007.
Regarding these claims, Yamagishi discloses a similar composition as explained above. The polymer is used as a resist in lithography, a process wherein the polymer is dissolved in a solvent such as propylene glycol methyl ether acetate, to which, a photoacid generator (PAG), an acid diffusion control agent, and other commonly used additives are added (col. 10-11). Yamagishi fails to teach installing the PAG and/or the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,411,097 B2 to Yamagishi et al. in view of US 2004/0013970 A1 to Okada et al.
Regarding claim 11, the coating material of claim 1 is disclosed by Yamagishi as explained above. Yamagishi teaches additives but fails to teach a surfactant. However, Okada discloses a resist composition comprising a polymer bearing an acid-labile group, a PAG, an organic solvent (abstract) and a surfactant to adjust the coating property [0061]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified Yamagishi’s composition by adding a surfactant to control the coating properties of the composition.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762